Case 8:17-cv-02274-DOC-DFM Document 273-5 Filed 10/21/19 Page 1 of 3 Page ID
                                 #:7164




                       EXHIBIT 3
   Case 8:17-cv-02274-DOC-DFM Document 273-5 Filed 10/21/19 Page 2 of 3 Page ID
                                    #:7165

                                                                                  Northeast Case Management Center
                                                                                                       Heather Santo
                                                                                             Assistant Vice President
                                                                                   1301 Atwood Avenue, Suite 211N
                                                                                                 Johnston, RI 02919
                                                                                          Telephone: (866)293-4053
                                                                                                 Fax: (866)644-0234



May 13, 2019

Matthew C. Helland, Esq.                                        Timothy M. Freudenberger, Esq.
Nichols Kaster LLP                                              Carothers DiSante & Freudenberger, LLP
235 Montgomery Street, Suite 810                                18300 Von Karman Avenue, Suite 800
San Francisco, CA 94104                                         Irvine, CA 92612
Via Email to: helland@nka.com                                   Via Email to: tfreud@cdflaborlaw.com

Case Number: 01-19-0001-3093

Individual Claimants
-vs-
CoreLogic, Inc., CoreLogic Solutions, LLC,
and CoreLogic Valuation Solutions, Inc.

Dear Parties:

This will acknowledge receipt of Respondent’s letter dated May 9, 2019, and a responsive email from Claimants on
the same date.

The issue before the American Arbitration Association (the AAA) is whether the filing requirements contained in
the AAA’s Rules have been met by the Claimants. After review of the files, the AAA has made an administrative
determination that Claimants have met the filing requirements by filing demands for arbitration providing for
administration by the AAA under its Rules and/or a Court Order. Accordingly, in the absence of an agreement by
the parties or a court order staying these matters, the AAA will proceed with the administration of the arbitrations.
The parties’ contentions have been made part of the files and will be forwarded to the arbitrators upon appointment,
at which time the parties may submit their arbitrability arguments to the arbitrators for determination.

Respondent’s share of filing fees in the amount of $1,900 per case for the first sixty-five (65) cases filed should be
remitted to the AAA immediately, and in any case no later than Friday, May 17, 2019.

Please contact me if you have any questions or concerns.

Sincerely,


Tacy Zysk
Manager of ADR Services
Direct Dial: (401)431-4711
Email: TacyZysk@adr.org
Fax: (866)644-0234

cc: Kimberly M. Jansen, Esq.
  Case 8:17-cv-02274-DOC-DFM Document 273-5 Filed 10/21/19 Page 3 of 3 Page ID
                                   #:7166

Bryan Schwartz, Esq.
Rachel Terp, Esq.
Maren Christensen, Esq.
Daniel Brome, Esq.
Brian E. Cole, Esq.
Amy S. Williams, Esq.
